452 A.2d 172 (1982)
Peter C. BLISS, Appellant,
v.
UNITED STATES, Appellee.
Nos. 80-1060, 80-1075.
District of Columbia Court of Appeals.
November 22, 1982.
Certiorari Denied January 10, 1983.
Before NEWMAN, Chief Judge, KELLY and MACK, Associate Judges.
Certiorari Denied January 10, 1983. See 103 S. Ct. 756.

ORDER
PER CURIAM.
On consideration of the government's motion for modification of opinion and of the response filed with respect thereto, it is this 22nd day of November 1982,
ORDERED that the motion is granted to the extent that footnote 7 of the panel opinion, 445 A.2d 625, 633 n. 7 (1982), insofar as pertinent, is amended to read:
Q. So while you were walking from 14th and K back to the Terminal Hotel, Room 12, that is when he told you about the M & M candies that he took during the robbery?